                          Case 3:19-cv-00910-DPJ-FKB Document 3 Filed 01/02/20 Page 1 of 1
                                            UNITED STATES DISTRICT COURT
                                                    OFFICE OF THE CLERK
                                               SOUTHERN DISTRICT OF MISSISSIPPI
                                                     Jackson, Mississippi



ARTHUR JOHNSTON                                     January 2, 2020                     Divisions
CLERK OF COURT
                                                                                        SOUTHERN at Gulfport
Arthur_Johnston@mssd.uscourts.gov                                                       2012 15th St., Suite 403, Zip 39501

501 E. Court St., Suite 2.500                                                           EASTERN at Hattiesburg
Jackson, MS 39201                                                                       701 Main St., Suite 200, Zip 39401

TELEPHONE                                                                               JACKSON & WESTERN at Jackson
601-608-4010                                                                            501 E. Court St., Suite 2.500 Zip 39201



               Mr. John W. Nichols, Clerk
               Judicial Panel on Multidistrict Litigation
               1 Columbus Circle, N. E. #G-255
               Washington, DC 20002-8000

               Re:       MDL 2931
                         USDC Civil Action No. 3:19-cv-910 DPJ-FKB
                         Dickey v. Delta Dental Plans Association et al

            Dear Mr. Nichols:

                   It has come to the attention of the clerk's office that the captioned
            litigation may involve issues related to Delta Dental Antitrust Litigation.

                  If so, this litigation may be subject to the jurisdiction of the
            Multidistrict Litigation Panel, MDL Panel 0'/ 2931.

                   According to the directive of your office, we enclose a copy of the docket
            sheet, as well as a copy of the complaint and/or notice of removal which has
            been filed in this cause. Attorneys for the parties of this action are being
            notified by NEF.

                   If we can provide any additional or more specific information concerning
            the status of this case, we will be pleased to promptly do so.

                                                                    Yours very truly,

                                                                    Arthur Johnston, Clerk



                                                                    By: s/ L. Townsend__________________
                                                                           Deputy Clerk
